United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2639
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Rico Hayes,                             *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: January 13, 2004

                                  Filed: January 21, 2004
                                   ___________

Before LOKEN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                              ___________

PER CURIAM.

       The Government charged Rico Hayes with being a felon in possession of a
firearm. At his trial, Hayes’s wife waived her marital privilege and testified she had
seen Hayes possess one of the guns in question and had seen him possess the other
gun’s bag. She also testified that while Hayes was out of town, she found the gun
bag in a sack containing Hayes’s clothing, found a gun inside the bag, then called the
police, who confiscated the gun. Police officers also testified that when they
responded to a domestic disturbance call at the Hayes’s residence later, Hayes told
them his wife had his gun and he wanted it back. When they arrested Hayes the next
day, he told them they already had all his guns and should leave him alone. A jury
convicted Hayes.

       On appeal, Hayes asserts the district court* abused its discretion in ruling Hayes
could not impeach his wife with her seventeen-year-old convictions for making false
statements to receive food stamps and for obtaining food stamps by fraud. See United
States v. Payton, 159 F.3d 49, 56-58 (2d Cir. 1998). Although generally “evidence
that any witness has been convicted of a crime shall be admitted if it involved
dishonesty or false statement, regardless of the punishment,” Fed. R. Evid. 609(a)(2),
“[e]vidence of a conviction . . . is not admissible if a period of more than ten years has
elapsed since the date of the conviction . . . unless the court determines, in the
interests of justice, that the probative value of the conviction . . . substantially
outweighs its prejudicial effect,” Fed. R. Evid. 609(b). The legislative history of
Rule 609(b) indicates that convictions more than ten years old will be admitted very
rarely and only in exceptional circumstances. United States v. Fallon, 348 F.3d 248,
254 (7th Cir. 2003). Rule 609(b) thus establishes a rebuttable presumption against
admissibility. United States v. Johnson, 720 F.2d 519, 522 (8th Cir. 1983).

       The district court did not abuse its discretion in excluding the convictions.
After a hearing, the district court ruled Hayes’s wife’s convictions should not be
admitted because they were more than ten years old and their probative value was
outweighed by their prejudicial effect. The prior convictions had little impeachment
value, Hayes’s wife engaged in no criminal wrongdoing afterwards, her testimony
was not critical to the Government’s case, and her trial testimony was consistent with
the other testimony at trial.




      *
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                           -2-
       Hayes also asserts the evidence was insufficient to support his convictions.
According to Hayes, the Government did not prove beyond a reasonable doubt that
he possessed the guns. We disagree. Viewing the evidence in the light most
favorable to the verdict, a reasonable jury could find beyond a reasonable doubt that
Hayes knowingly possessed both guns, either actually or constructively. See United
States v. Abfalter, 340 F.3d 646, 654 (8th Cir. 2003). The testimony at trial
established Hayes made six statements to various law enforcement officers showing
his knowing possession of the guns.

      We thus affirm the district court. See 8th Cir. R. 47B.
                      ______________________________




                                         -3-